internal_revenue_service number release date index number -------------------------------------------- --------------------------- ------------------------------------------ ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no -------------------- telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-124213-15 date november -------------------------------------------- trust trust agreement ------------------------------------------------------------ trustee plan -------------------------------- ---------------------------------------------------------------------- dear ----------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting rulings that the trust’s income is excludable from gross_income under sec_115 of the internal_revenue_code irc and the trust is not required to file annual federal_income_tax returns under sec_6012 the trust represents the facts as follows facts the trust is a multiple employer trust arrangement created to enable public-agency employers to set_aside funds to be used to satisfy employer’s obligation to provide other post-employment benefits opeb under the plan contribute to a defined- benefit pension_plan maintained by employer that is qualified under sec_401 or a combination of both each participating employer must be a public agency that is a state political_subdivision of a state or an entity the income of which is excludable from gross_income under sec_115 the employer’s governing body must authorize in writing the adoption of the trust and the employer must execute the adoption_agreement which approves the trust’s administrator and provides that the agency adopts and agrees to be bound by the trust agreement plr-124213-15 sec_3_1 of the trust agreement provides that employees of the employers are not permitted to make contributions to the trust sec_4 of the trust agreement provides that the assets in each employer’s account shall be held in trust for the exclusive purpose of funding the opeb the pension obligation or both and defraying the reasonable expenses associated with these obligations the assets in each account shall not be used for or diverted to any other purpose including but not limited to the satisfaction of any other employer’s obligations sec_4 a of the trust agreement provides that a separate_account will be established under the trust for each employer and all assets of the trust attributable to that employer shall be held in that employer’s account the assets held in an account shall consist of all contributions and transfers received by the trust on behalf of the employer together with the income and earnings from such contributions and transfers and any increments accruing to them net of any investment losses benefits expenses or other costs sec_4 c of the trust agreement provides that an employer’s account is comprised of three subaccounts a pension subaccount an opeb subaccount and an omnibus subaccount the assets of the trust that are held in an employer’s pension subaccount shall be available only to fund the employer’s pension obligation and defray the reasonable expenses associated with the same the assets of the trust held in the employer’s opeb subaccount will be available to fund the employer’s opeb obligation and defray the reasonable expenses associated with the same the assets held in an employer’s omnibus subaccount shall be available only to fund either the employer’s pension obligation or opeb obligation the employers appoint the trustee and the trust’s administrator and may remove the trustee or the administrator by a two-thirds vote of all employers the employers may amend the trust agreement with the approval of two-thirds of all employers then participating in the trust the employers may terminate the trust by unanimous agreement of all employers upon termination of the trust any assets remaining in an employer’s account after satisfaction of benefit and the trust’s obligations are returned to the employer to the extent permitted by law and consistent with the requirements of sec_115 law and analysis issue - sec_115 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof plr-124213-15 revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excludable from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit through the trust participating public agency employers fund health and welfare and pension obligations for retired employees each of the trust’s participating employers is required to be a state political_subdivision of a state or an entity the income of which is excludable from gross_income under sec_115 providing health welfare and pension benefits to current and former employees constitutes the performance of an essential government function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 the trust’s income accrues to its participating employers all of which are political subdivisions of a state or entities the income of which is excludable from gross_income under sec_115 no private interests will participate in or benefit from the operation of trust other than as providers of goods or services the benefit to employees is incidental to the public benefit see revrul_90_74 in no event including dissolution will the trust’s assets be distributed or revert to any entity that is not a state a political_subdivision of a state or entity the income of which is excludable from its gross_income by application of sec_115 plr-124213-15 issue sec_6012 sec_301_7701-1 of the procedure and administration regulations regulations provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 of the regulations unless a provision of the irc provides for special treatment of that organization sec_301_7701-4 of the regulations provides that in general an arrangement will be treated as if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit the trust enables public-agency employers to set_aside funds to be used to satisfy each employer’s separate pension and health and welfare_benefit funding obligations the trustee is charged with the responsibility of the protection and conservation of the trust property for the benefit of the beneficiaries of the trust the beneficiaries of the trust cannot share in the discharge of the trustee’s responsibility for the protection and conservation of property and therefore are not associates in a joint enterprise for the conduct of business for profit sec_6012 provides that every trust having for the taxable_year any taxable_income or having gross_income of dollar_figure or more regardless of the amount of taxable_income shall make returns with respect to income taxes under subtitle a based solely on the facts and representations submitted by the trust we conclude that because the income of the trust derives from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof the trust’s income is excludable from gross_income under sec_115 the trust is classified as a_trust within the meaning of sec_7701 and sec_301_7701-4 of the regulations because trust’s income is excludable from gross_income under sec_115 the trust is not required by sec_6012 to file an annual income_tax return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling concerns only the federal tax treatment of the trust’s income and may not be cited or relied upon by any taxpayer including the trust employers participating in the trust and any recipients of benefits paid under the terms of the trust as to any matter relating to the taxation of accident or health contributions or benefits plr-124213-15 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s david l marshall assistant branch chief exempt_organizations branch tax exempt and government entities-
